BOLIN, J.
This is a companion suit to that of Buswell v. Biles et al., decided this date and reported in 205 So.2d 165. For the reasons assigned in the consolidated case the judgment appealed from is annulled and
It is ordered, adjudged and decreed that the demands against third party defendant, State Farm Mutual Automobile Insurance Company, be rejected.
It is further ordered, adjudged and decreed that there be judgment in favor of Travelers Indemnity Company and against Leo Biles in the sum of $464.40 with legal interest thereon from judicial demand until paid, together with all costs.
Annulled and recast.